Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 1 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 2 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 3 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 4 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 5 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 6 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 7 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 8 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document      Page 9 of 10
Case 19-10187-1-rel   Doc 13    Filed 03/14/19 Entered 03/14/19 09:59:19   Desc Main
                               Document     Page 10 of 10
